DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.
Response to Amendment
The amendment filed 05/26/2022 has been entered. Claims 1-20 are remain pending in the application. Claims 7 is amended with new limitation “to define a fluid reservoir between the flexible collars, and to allow controlled flow of fluid from the reservoir to be delivered through a lumen defined by at least one of the collars”  Claims 1-6 and 15-20 remain withdrawn.
Claims 7-14 are examined on the merits
 Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-6, 15-20 directed to species I and II non-elected without traverse. Accordingly, the claims 1-6 and 15-20 have been cancelled.
Allowable Subject Matter
Claims 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts fail to teach or reasonably suggest either alone or in combination “flexible collars define a fluid reservoir between the flexible collars, and to allow controlled flow of fluid from the reservoir to be delivered through a lumen defined by at least one of the collars”.
The closest prior art references are Ben-Muvhar et al (US 20160256169 A1, hereinafter Ben-Muvhar), Kleshinski (US 5755778 A), and Smith (US 20090240324 A1).
Ben-Muvhar teaches the medical device as claimed except for “the two collars are flexible and wherein each of the flexible collars define a fluid reservoir between the flexible collars, and to allow controlled flow of fluid from the reservoir to be delivered through a lumen defined by at least one of the collars”. Kleshinski teaches a stent structure comprises two flexible collars configured to constrict a lumen of the structure but fails to cure deficiency of Ben-Muvhar and does not teach “defining a fluid reservoir between the flexible collars, and to allow controlled flow of fluid from the reservoir to be delivered through a lumen defined by at least one of the collars”. Smith teaches a stent structure comprises a support layer and a covering layer which forms the reservoir therebetween which allow flow of drug from the reservoir to be delivered through a lumen, but fails to cure deficiencies of the cited prior art and fails to teach allowing controlled flow of fluid through a lumen defined by at least one of the collars”. Although flexible collars disposed around tubular structure to constrict at least a portion of the saddle region and disposing drug reservoir within the tubular structure are known, it would not have been obvious to a person of ordinary skill in the art to modify the cited prior art to arrive at the instant invention without destroying the intended purpose of prior arts and expect a reasonable degree of success, since the Ben-Muvhar teaches the collars are configured to create constricted area within the tubular structure which is intended to block flow of fluid, and thus would not want controlled flow of fluid from the reservoir to be delivered through a lumen defined by at least one of the collars. Therefore, claims 7-14 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/KAI H WENG/Examiner, Art Unit 3781